Citation Nr: 1027619	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  08-22 712	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a right knee disability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1977 to December 
1979.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, which denied entitlement to service connection for 
a right knee injury and a left knee injury.

The Veteran submitted a July 2008 VA Form 9 that was specifically 
limited to the right knee issue.  He did not perfect an appeal of 
the issue of service connection for a left knee injury.  
Therefore, the December 2007 rating decision became final with 
respect to the left knee injury and that issue is not before the 
Board.  See  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.202, 20.302, 20.1103 (2009). 

The Veteran and his spouse provided testimony before the 
undersigned Acting Veterans Law Judge at the RO in August 2009.  
A transcript is of record.  


FINDING OF FACT

There is no credible evidence of a current right knee disability.  


CONCLUSION OF LAW

A right knee disability was not incurred as a result of active 
duty service.   
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2009).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002 & Supp. 2009) redefined VA's duty to assist a 
veteran in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Under the VCAA, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must request that the 
claimant provide any evidence in his possession that pertains to 
the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 120-21 (2004), see 38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
3.159 was amended to eliminate the requirement that VA request 
that a claimant submit any evidence in his or her possession that 
might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 
2008).  

In a letter issued in November 2007, prior to the initial 
adjudication of the claim, the RO notified the Veteran of the 
evidence needed to substantiate his claim for service 
connection.  The letter also satisfied the second and third 
elements of the duty to notify by informing the Veteran that VA 
would try to obtain medical records, employment records, or 
records held by other Federal agencies, but that he was 
nevertheless responsible for providing any necessary releases and 
enough information about the records to enable VA to request them 
from the person or agency that had them.  He was informed that VA 
provided ratings based on the rating schedule and was given 
examples of the evidence he could submit.

In short, the record indicates that the Veteran received 
appropriate notice under 38 U.S.C.A. § 5103.
The United States Court of Appeals for Veterans Claims (Court) 
has also held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 4) 
degree of disability; and 5) effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006). 

In this case, element (1) is not at issue, and the Veteran was 
advised as to elements (2), (3), (4) and (5) in the above-
referenced November 2007 letter. 

The VCAA also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  38 
U.S.C.A. § 5103A; 38 C.F.R.  
§ 3.159(c), (d).  This "duty to assist" contemplates that VA 
will help a claimant obtain records relevant to his claim, 
whether or not the records are in Federal custody, and that VA 
will provide a medical examination or obtain an opinion when 
necessary to make a decision on the claim.  38 C.F.R. § 
3.159(c)(4).

VA has obtained all available records of treatment reported by 
the Veteran, including service treatment records, records from 
various federal agencies, and private medical records.  In 
December 2007 and October 2008 a private treatment provider 
identified by the Veteran submitted letters in response to 
requests for private records which stated that records at that 
particular medical center were only kept for 10 years and 
therefore, all records prior to 1997 were unavailable.  The Board 
observes that, where records are unavailable, "VA has no duty to 
seek to obtain that which does not exist."  See Counts v. Brown, 
6 Vet. App. 473, 477 (1994); Porter v. Brown, 5 Vet. App. 233, 
237 (1993).  The letters also stated that while the Veteran had 
received treatment at that facility since 1997, there had been no 
treatment for either knee.  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A.  
§ 5103A(d) (West 2002).   The threshold for getting an 
examination under the VCAA is low.  McLendon v. Nicholson, 20 
Vet. App. 79, 83 (2006).

The Board acknowledges that the Veteran has not been afforded a 
VA examination or medical opinion in response to his claim but 
has determined that no such examination or opinion is required.  
As explained below, the evidence of record does not establish a 
current disability.  Moreover, there is evidence of an 
intervening right knee injury, unrelated to service.  
Accordingly, a VA examination is unnecessary.

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on the 
merits.

Legal Criteria- Service Connection

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). 

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown,  
7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 
(Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 
1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 
253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza elements is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage 10 Vet. App. 488, 
495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 
(1999).  Continuity of symptomatology may be established if a 
claimant can demonstrate  
(1) that a condition was "noted" during service; (2) evidence 
of post-service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that 
VA give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim for disability or death 
benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical professional." 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence").

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must determine 
whether such evidence is also credible.  See Layno v. Brown, 6 
Vet. App. 465, 469 (1994) (distinguishing between competency ("a 
legal concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted").

Service connection may also be granted for a disease first 
diagnosed after discharge when all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

With chronic diseases shown as such in service, or within the 
presumptive period after service, so as to permit a finding of 
service connection, subsequent manifestation of the same chronic 
disease at any later date, however remote, are service connected 
unless clearly attributable to intercurrent causes.  38 C.F.R.  
§ 3.303(b).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that he incurred a right knee disability 
following an in-service injury.  

Service treatment records show that the Veteran complained of his 
knees giving out in service in April 1979 and, upon examination, 
demonstrated full range of motion without pain or effusion in the 
right knee.  The etiology was recorded as unknown and an X-ray 
obtained that month showed normal bilateral knees.  The Veteran 
was given a profile in May 1979 that restricted PT, running, and 
jumping, and was renewed until he was able to get an orthopedic 
appointment.  In October 1979, despite the Veteran's complaints 
of his knees giving way, both knees were found to be stable and 
no pain was elicited on examination.  In a November 1979 
orthopedic examination, the right knee was found to be 
unremarkable except for a notation that appears to show increased 
"Q-angle" on the right.  

Following service, a December 1983 private record demonstrated 
treatment for low back strain and specifically noted that the 
Veteran reported no leg pain.  The first post-service evidence of 
a right knee disability came more than five years after discharge 
in a January 1985 private treatment record which indicated that 
the Veteran had sustained an injury that month.  He reported that 
he slipped on uneven cement, twisted his foot, and injured his 
right knee.  He subsequently underwent right knee surgery to 
repair a ruptured meniscus in August 1987.  An August 1988 
private treatment record noted the 1985 injury and the subsequent 
surgery.  The doctor found a lack of about 15 degrees of flexion, 
full extension, and no instability.  The McMurray's and 
anteromedial and fatpad compression tests were negative.  There 
was a vaguely positive anterolateral compression test but the 
doctor stated that his distinct impression was of a neuroma at 
the site of the anterolateral portal given the Veteran's 
description of the pain.  While the Veteran reported that his 
right knee was swollen, the measurements taken at the mid-patella 
were identical bilaterally.  X-rays taken that day were found to 
be essentially within normal limits.  

While the Veteran reported additional private treatment from a 
particular medical center, the December 2007 and October 2008 
responses to the requests for those records indicated that 
records were only kept at the center for 10 years and that, while 
the Veteran had received treatment at that medical center since 
1997, there were no records of direct care for either knee.  

VA medical center (VAMC) records from December 2007 to May 2008 
are negative for any treatment of a right knee injury.  In a 
March 2007 treatment record the Veteran denied a chronic knee 
condition.  While the Veteran reported weakness and pain in the 
legs in May and July 2008 treatment records, such was in 
connection to a cerebellar and brainstem stroke which occurred in 
February 2007.  Moreover, in a September 2008 driver 
rehabilitation consultation, he was found to have good strength 
and range of motion on the right side.  During this consultation, 
the Veteran reported a history of back pain among other 
disabilities but did not report any knee-related disability, and 
specifically denied any other medical problems that might 
interfere with driving.  In a September 2008 annual examination, 
no bone pain, joint stiffness, or joint swelling was reported or 
found on examination, the Veteran's gait, balance, and 
coordination were normal, and there was no weakness or sensory 
loss.  

The threshold requirement for service connection to be granted is 
competent evidence of the current existence of the claimed 
disorder.  See Degmetich v. Brown, 104 F.3d 1328 (1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  While the Board recognizes 
the Veteran's sincere belief in his claim, the credible evidence 
of record does not reflect a current right knee disability.  
To demonstrate a current disability for purposes of a claim for 
service connection, it must be shown that the disability was 
present at some point since the claim was filed.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim 
for service connection in November 2007.  However, records 
showing medical treatment since the Veteran filed his claim do 
not show any right knee disability.  To the contrary, the Veteran 
specifically denied any knee problems.  

The Board acknowledges the August 2009 testimony of the Veteran 
and his wife that the Veteran's right knee symptoms and pain had 
continued since service and currently existed.  To the extent the 
record documents the Veteran's complaints of pain, symptoms such 
as pain alone are not sufficient to establish the existence of a 
disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999) 
(symptoms, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a disability 
for which service connection may be granted).

The Veteran and his spouse are competent to report the injury and 
the symptoms they personally experienced or were told about.  See 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also 
Barr v. Nicholson, 21 Vet. App. 303 (2007.); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995).  However, their lay 
statements are contradicted by the Veteran's own contemporaneous 
reports and the documented intervening injury in 1985 more than 
five years after service.  

The Veteran and his wife testified that he had consistently 
reported right knee symptomatology, in addition to low back pain, 
to his treating doctors since service and that his right knee 
symptoms were a persistent, current problem.  However, the 
evidence shows that the Veteran specifically denied leg pain 
during his December 1983 low back treatment.  Moreover, the Board 
finds it particularly significant that the Veteran did not report 
pre-existing right knee symptomatology at the time of his January 
1985 right knee injury or that an in-service injury caused or 
contributed to his accident.  Instead, he stated that he slipped 
on uneven concrete and twisted his ankle.  See Curry v. Brown, 7 
Vet. App. 59, 68 (1994) (contemporaneous evidence has greater 
probative value than history as reported by the veteran).  There 
is no evidence of right knee treatment since 1988 and current 
VAMC treatment records beginning in 2007 show that the Veteran 
specifically denied a current knee condition.  Therefore, the 
Board finds that the Veteran and his spouse are not credible and 
their testimony is insufficient to show the existence of a 
current disability or continuity of symptomatology since service.  
See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(holding the Board may find lay evidence lacks credibility).

The preponderance of the evidence is against a finding that the 
Veteran has a current right knee disability.  Therefore, the 
appeal is denied.  In arriving at the decision to deny the claim, 
the Board has considered the applicability of the benefit-of-the-
doubt rule enunciated in 38 U.S.C.A. § 5107(b).  However, as 
there is not an approximate balance of evidence, that rule is not 
applicable in this case.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

ORDER

Service connection for right knee disability is denied.  



____________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


